UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 95-7760



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus

GHULAM MOHAMMED NASIM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge;
Frederic N. Smalkin, District Judge; Herbert F. Murray, Senior
District Judge. (CR-88-378-HM, CA-95-2816-S)


Submitted:   January 18, 1996             Decided:   February 8, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Ghulam Mohammed Nasim, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we deny Appellant's motion for appointment of counsel and affirm on

the reasoning of the district court. United States v. Nasim, No.
CR-88-378-HM; CA-95-2816-S (D. Md. Sept. 25, 1995). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2